Citation Nr: 1112621	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-40 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in October 2010.  A transcript of the hearing is included in the claims folder.

The Veteran submitted additional evidence at the hearing.  He included a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  The Board will consider the evidence in its appellate review.

The issue of service connection for tinnitus has been raised by the record.  The Board notes that the Veteran initially sought to reopen his claim for service connection for tinnitus along with his current claim involving bilateral hearing loss.  Service connection was denied in July 2008.  The Veteran did not include the tinnitus issue with his current appeal.  Nevertheless, he addressed the issue of tinnitus in his testimony of October 2010 and he submitted a statement from a private physician that related the Veteran's tinnitus to his military service.  Therefore, the issue has been raised, but the Board does not have jurisdiction over the issue.  It is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for hearing loss in December 2007.  

2.  The evidence received since the December 2007 Board decision is new, and it raises a reasonable possibility of substantiating the underlying claim of service connection for hearing loss.  

3.  The Veteran currently suffers from a bilateral hearing loss disability and there is a reasonable basis to attribute such disability to his active military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for hearing loss has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The Veteran has a bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010); see also Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009).  

The Veteran originally sought entitlement to service connection for hearing loss in October 2003.  The AOJ denied the claim in March 2004.  The Veteran perfected an appeal to the Board.  The Board denied his claim for service connection in December 2007.  The December 2007 Board decision is final and is the last final denial on any basis.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  As a result, consideration of a claim for entitlement to service connection for hearing loss may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117, 118 (2010) (New evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist or through consideration of an alternative theory of entitlement.)  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for hearing loss was denied by the Board in December 2007.  The Veteran had evidence of a current hearing loss disability but the Board determined that the Veteran's hearing loss did not have its onset in service, was not the result of disease or injury in service, and did not manifest itself within one year after service.  

The evidence of record at the time of the Board decision of December 2007 consisted of the Veteran's service treatment records (STRs), VA treatment records for the period from March 2003 to January 2006, VA audiology examination report dated in March 2005, transcript of a Decision Review Officer (DRO) hearing of February 2006, statements from the Veteran and B.D.

The Board found that the Veteran's STRs did not contain evidence of complaints or treatment for hearing loss in service.  The entrance physical examination had a normal audiogram and the separation physical examination audiogram was also normal.  The VA treatment records demonstrated the Veteran's treatment for his hearing loss and being fitted with hearing aids.

The VA examiner concluded that the Veteran had a normal audiogram on enlistment and separation.  The examiner also noted that the Veteran reported occupational and recreational noise exposure following service.  The examiner concluded that it was at least as likely as not that the Veteran's hearing loss was caused by his post-service recreational and occupational noise exposure.

The Veteran sought to reopen his claim for service connection in March 2008.  Evidence associated with the claims folder since the Board decision of December 2007 consists of VA treatment records for the period from March 2003 to September 2009, private audiogram and statement from O. Froymovich, M.D., of Paparella Ear Head & Neck Institute, dated in October 2010, transcript of Board hearing of October 2010, and statements from the Veteran.  

The VA records dated after January 2006 are new to the record.  Those relating to the Veteran's hearing loss document continued hearing loss with noise exposure in service and thereafter without an opinion as to a nexus.  The Veteran's testimony is new in that it was not of record previously.  He provided further information regarding his noise exposure in service from the operation of various watercraft during service whereas his previous testimony had noted his noise exposure due to training exercises and the firing of weapons.  

The private audiogram documented a hearing loss for purposes of 38 C.F.R. § 3.385.  However, the statement from Dr. Froymovich provided an opinion that linked the Veteran's current bilateral hearing loss to his noise exposure in service.  This evidence is material as it goes toward proving a previously unestablished fact of relating the Veteran's bilateral hearing loss to his military service.  Moreover, the evidence raises a reasonable possibility of substantiating the claim for service connection.  Thus, the Veteran's claim for service connection for hearing loss is reopened.  A discussion of the evidence will follow.


Reopened Claim

The Veteran's DD 214 listed his primary specialty as a seaman and equated the specialty to a civilian occupation as an able seaman, water transport.  The Veteran and B.D. reported on the Veteran's development of problems with his hearing very soon after service.  B.D. also submitted a separate statement indicating that she knew the Veteran since shortly after his discharge from service.  They were married for almost 24 years.  She said the Veteran reported difficulties with his hearing from the outset.  

The Veteran testified in February 2006 and in October 2010 that he was exposed to acoustic trauma on a regular basis during service.  He worked with a beachmaster unit, as indicated on his DD 214, and this necessitated operating watercraft for the landing of troops and equipment in exercises and in operations.  He said his unit worked with Marines and Navy Seals and were required to fire grenade launchers, machine guns and small arms.  He also said that one particular vessel he operated was referred to as a Lark, and had diesel engines that were very loud.  He worked in this capacity for most of his three years of service.  

The Veteran also testified about his post-service employment noise exposure.  He said he had worn ear protection on the job.  He initially wore ear plugs, but also included ear muffs in later years.  

The Veteran's STRs do not demonstrate a hearing loss disability in service.  The Court has issued several opinions that are helpful in evaluating the Veteran's claim.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of a documented hearing loss while in service is not fatal to a claim for service connection.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the Court noted that, when a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Finally, in a case similar to that on appeal here, Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.

The VA examination established that the Veteran had a hearing loss that met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The audiometric testing showed the following decibel losses at the tested levels:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
20
40
40
50
50
LEFT
25
35
45
55
55

The Veteran and speech recognition scores of 92 percent for each ear.  The examiner felt that the Veteran's noise exposure as a machinist for 30 years after service as well as his recreational noise exposure from riding a motorcycle were more likely than not responsible for his hearing loss.  The examiner did not address why this was so in light of the Veteran's use of hearing protection for his post-service occupational noise exposure.  

The October 2010 audiogram submitted from Paparella also demonstrated a current hearing loss for disability purposes.  The results were as follows:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
45
55
60
-
70
LEFT
45
50
55
-
70

Although speech recognition scores were provided, it is not known if the Maryland CNC Word List was used to determine the scores.

The statement from Dr. Froymovich noted that the Veteran had moderate to severe sensorineural hearing loss in both ears with the left worse than the right.  He said that, after reviewing the Veteran's military history of noise exposure and subsequent employment history as well as considering the lack of other factors that may have added to the Veteran's hearing loss, he believed that the Veteran's hearing loss was largely caused by noise exposure in service.  

The Veteran is competent to provide lay evidence of his noise exposure in service.  His military specialty and assignment to a beachmaster unit establishes that he had the noise exposure as he has alleged.  See 38 U.S.C.A. § 1154(a) (West 2002).  The Veteran is also competent to say that he experienced problems with his hearing during and soon after service that have continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His ex-wife, B.D., is also competent to provide evidence of observable symptoms.  The Veteran provided credible testimony regarding his post-service noise exposure and the wearing of hearing protection.

In view of the totality of the evidence, including the Veteran's credible account of noise exposure during service, the statement and testimony from B.D, the Veteran's statements and testimony, his documented current hearing loss, and the opinion evidence from Dr. Froymovich, the Board finds that it is at least as likely as not that bilateral hearing loss was incurred in active service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


